—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated April 18, 2002, which denied its motion for summary judgment dismissing the complaint and granted the plaintiffs cross motion for further discovery.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, and the complaint is dismissed.
In opposition to the defendant’s prima facie showing that it neither breached a duty of care owed to the plaintiff, nor proximately caused the plaintiffs injuries, the plaintiff failed to come forward with sufficient evidence to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the defendant’s motion for summary judgment should have been granted and the cross motion denied. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.